Citation Nr: 1103386	
Decision Date: 01/26/11    Archive Date: 02/01/11

DOCKET NO.  09-14 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, of the United States Code.


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel








INTRODUCTION

The Veteran had active military service from March 1968 to 
January 1987.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, which, in pertinent part, determined that basic 
eligibility to DEA was established from April 3, 2008.  


FINDINGS OF FACT

1.  By way of a November 2008 decision, the RO awarded DEA 
benefits under Chapter 35, Title 38 of the United States Code, 
and assigned an effective date of April 3, 2008, the date of the 
Veteran's claim. 

2.  The appellant is a daughter of the Veteran, born in February 
1982.  She reached her 26th birthday in February 2008.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance benefits 
pursuant to Chapter 35, Title 38, of the United States Code have 
not been met. 38 U.S.C.A. §§ 3501, 3512 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 21.3040, 21.3041, 21.3043, 21.3300 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  For educational assistance claims, the regulations 
delineating the specific notification and assistance requirements 
are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2010).  In this 
case, however, the essential facts are not in dispute; the case 
rests on the interpretation and application of the relevant law.  
The Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that 
VCAA notice was not required where evidence could not establish 
entitlement to the benefit claimed).  There is no possibility 
that any additional notice or development would aid the appellant 
in substantiating her claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); see Dela Cruz.  


II.	Analysis

Basic eligibility for Chapter 35 benefits is established in one 
of several ways, including being the child of a veteran who has a 
total and permanent disability rating from a service-connected 
disability.  38 U.S.C.A. § 3501(a)(1)(A); 38 C.F.R. § 21.3021.  
In this case, the appellant's potential eligibility for DEA 
benefits derives from her status as a child of a permanently and 
totally disabled Veteran.

The basic beginning date for the utilization of DEA benefits by 
an eligible child of a veteran is either his or her 18th birthday 
or the date of his or her successful completion of secondary 
schooling, whichever is the earlier date.  38 C.F.R. § 
21.3041(a).  This beginning date may be tolled (i.e., delayed) in 
certain situations, including when the Veteran's permanent and 
total disability rating is assigned after the child reaches age 
18, but before the child becomes 26 years of age.  38 C.F.R. § 
21.3041(b)(2)(ii).  In that case, the beginning date of 
eligibility will be the effective date of the permanent and total 
disability rating or the date of notification to the Veteran of 
such rating, whichever is more advantageous to the child. 

The basic ending date for DEA benefits is the child's 26th 
birthday.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(c).  However, 
if the effective date of the permanent and total disability 
rating, or notification of the rating, occurs when the child is 
between the ages of 18 and 26, the ending date will be eight 
years from such effective date or date of notification, whichever 
is more advantageous to the child.  38 U.S.C.A. § 3512; 38 C.F.R. 
§ 20.3041(d)(1).  The ending date can be extended if, among other 
things, the child suspends her program due to conditions 
determined by VA to have been beyond his or her control; for 
example, if immediate family obligations beyond his or her 
control require the child to take employment, or pursuit of the 
program is precluded because of illness, or child is ordered to 
active duty or involuntarily ordered to full-time National Guard 
duty.  38 U.S.C.A. § 3512; 38 C.F.R. §§ 20.3041(g), 21.3043.

After a careful review of the appellant's claims file the Board 
finds that the appellant's claim for eligibility of  DEA benefits 
must be denied based on the law.  The November 2008 RO decision 
granted the Veteran eligibility for DEA benefits effective April 
3, 2008, the date of the Veteran's claim.  Unfortunately, the 
appellant had her 26th birthday in February 2008, prior to the 
effective date of the DEA eligibility.  The 26th birthday is the 
delimiting birth date under 38 U.S.C.A. § 3512; 38 C.F.R. § 
20.3041(c).  Accordingly, the appellant is deemed to be 
ineligible for DEA benefits since she already reached the age of 
26 prior to the effective date of DEA benefits.  

The Board notes that in certain situations the ending date can be 
extended.  An extension, however, can only be afforded if the 
effective date of the Veteran's permanent and total disability 
rating (or the notification of the rating) occurred between the 
appellant's 18th birthday and her 26th birthday.  That is not the 
case in this situation.  Since the effective date of the 
Veteran's rating was not until April 3, 2008, (after the 
appellant's 26th birthday in February 2008, the ending date 
cannot be extended.  The appellant's claim must be denied based 
on the law. 

If the Veteran was found to be permanently and totally disabled 
prior to the appellant's 26th birthday in February 2008 then she 
would have been granted an ending date of 8 years from the 
effective date or date of notification, whichever was more 
advantageous.  38 U.S.C.A. § 3512; 38 C.F.R. § 20.3041(d)(1).   

Additionally, the appellant does not qualify for an extension 
under 38 C.F.R. § 21.3041(h).  Under 38 C.F.R. § 21.3041(h) 
extensions of ending dates are only applicable where the 
beneficiary child is already in receipt of Chapter 35 educational 
assistance benefits and is pursuing his or her education, but has 
had to stop because of certain events beyond his or her control.  
An extension is also available if an eligible child is ordered to 
active duty or involuntarily ordered to full-time National Guard 
duty during her period of eligibility.  None of these situations 
is the case in the present matter, since the Veteran was not 
granted eligibility for DEA benefits until after the appellant's  
26th birthday and therefore, she never was an eligible child.  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing eligibility for DEA benefits under Chapter 35 
are clear and specific, and the Board is bound by them.  Pursuant 
to these criteria, there is no basis upon which to grant the 
appellant eligibility for DEA benefits under Chapter 35.  
Therefore, the Board must find that the appellant is simply not 
eligible to receive educational assistance benefits under Chapter 
35 as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Where the law, rather than the facts, is dispositive, 
the benefit of the doubt provisions as set forth in 38 U.S.C.A. § 
5107(b) are not for application.

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter.  Moreover, 
the Board does not doubt the sincerity of the appellant's 
contentions.  That being said, the Board is bound by the laws and 
regulations governing the payment of benefits, which, in this 
case, do not support the award of benefits.   

As a closing matter, the Board notes that the appellant has 
argued for an earlier effective date than April 3, 2008 for the 
establishment of basic eligibility to DEA.  She argues that the 
Veteran had permanent and total disability from service-connected 
disorders prior to that date, and that eligibility for DEA 
benefits should have been effective before that date.  This claim 
for an earlier effective date, however, is not the appellant's to 
make.  The benefit stems from the Veteran's claims that were 
considered in  by the November 2008 rating decision, and any 
claim for an earlier effective date must come from the Veteran 
and not the appellant.  If the Veteran wishes to file a claim for 
an earlier effective date, he is free to do so.  


[Continued on following page.]






ORDER

Entitlement to Dependents' Educational Assistance (DEA) benefits 
under Chapter 35, Title 38, of the United States Code is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


